Citation Nr: 0638940	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-44 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Diego, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst






INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1943 to December 1945 and from September 1950 to 
December 1951.  This matter is before the Board of Veteran's 
Appeals (Board) on appeal from a January 2004 rating decision 
by the San Diego RO.


FINDINGS OF FACT

1. It is not shown that the veteran served in combat.

2. A verified stressor in service is not shown; diagnoses of 
PTSD of record are not based on a verified stressor event; 
and a preponderance of the competent evidence is against a 
finding that the veteran has PTSD based on a stressor event 
in service.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

An April 2003 letter (prior to the decision on appeal) 
advised the veteran of his and VA's responsibilities in the 
development of the claim.  He was advised to submit pertinent 
evidence in his possession.  An October 2004 statement of the 
case (SOC) outlined the regulation implementing the VCAA, 
specifically including the provision that the claimant should 
submit any pertinent evidence in his possession; notified the 
veteran of what the evidence showed, of the governing legal 
criteria, and of the bases for the denial of the claim.  The 
veteran has been advised that to establish entitlement to 
service connection for PTSD he must show that he engaged in 
combat or was subjected to a noncombat stressor event in 
service, and that the record showed neither.  He was also 
advised that he did not provide sufficient information for 
noncombat stressor verification.  He responded that he 
believed he had given sufficient information; he did not 
provide any further details.  In these circumstances it would 
be pointless to provide further notice regarding the 
requirements that must be met to establish service connection 
for PTSD.  While the veteran did not receive any notice 
regarding disability ratings or effective dates of awards 
(Dingess v. Nicholson, 19 Vet. App. 473 (2006), the decision 
below denies (and does not grant) service connection; neither 
the rating of a disability nor the effective date of such an 
award is a matter for consideration.  Hence, the veteran is 
not prejudiced by the lack of such notice.  

Regarding the duty to assist, VA has obtained the veteran's 
service medical and service personnel records.  VA treatment 
records have been secured, and the RO arranged for the 
veteran to be examined by VA.  He has not identified any 
pertinent records that are outstanding.  Evidentiary 
development is complete to the extent possible.  VA's duty is 
met.  It is not prejudicial for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

Finally, in April 2006, the Board received additional 
evidence (forwarded by the RO) submitted without a waiver of 
initial RO consideration.  This evidence is a 1960 VA 
hospitalization that reflects diagnoses of hepatitis and 
psychophysiologic nervous system reaction.  Since the record 
does not pertain to PTSD (and does not relate any psychiatric 
disability to service), it is not pertinent to the matter at 
hand.  Hence, it is not necessary to return the case to the 
RO for their initial consideration of the evidence.  
38 C.F.R. § 20.1304 (2006).

II. Factual Background

The veteran's service personnel records show that his first 
sea duty began in July 1943, and that in service on two ships 
from then until August 7, 1944 his duties included machine 
gunner, standing security, lookout watches, and 3 inch gun 
captain.  From August 7, 1944 until February 18, 1945 he was 
stationed in the United States, and was master at arms in 
galley and undergoing training.  On February 18, 1945 he 
became a mess cook; and on March 12, 1945 he became a ship's 
cook.  In his June 1950 description of his duties during his 
first period of service, the veteran reported that he 
"cooked in galley."  His military occupation specialty 
during his second period of duty was mess cook.  He did not 
receive any awards or decorations denoting combat.  He was 
awarded the Asiatic Pacific American Area Victory Medal, 
World War II, the Navy Occupation Medal, and the Korean 
Service Medal.  During his second period of service, he 
served in Japan.  

The veteran's service medical records contain no mention of 
psychiatric complaints, findings, or diagnosis.  Psychiatric 
evaluation was normal on both service separation 
examinations.

June 2002 to April 2003 VA records show the veteran 
participated in group therapy for PTSD symptoms.  During 
these sessions he described participation in the detonation 
of a bridge in Korea, resulting in the deaths of hundreds or 
thousands (see Feb. 2003 report) of enemies. 
In February 2003, the veteran submitted an account of his 
service experiences during World War II and the Korean 
Conflict.  He alleged that after extensive psychological 
testing he joined and trained for a special combat unit with 
which he served on Saipan for eleven months, hunting and 
killing Japanese who refused to surrender.  He further 
related that in June 1950 he was recalled to active duty 
(reunited with his World War II special unit); his group blew 
up a bridge in Korea to prevent its use by the enemy, killing 
hundreds who were on the bridge at the time; and in January 
1951 he participated in detonating a railroad tunnel with 
three thousand Chinese troops on a train in the tunnel when 
it was destroyed.

In April 2003, VA requested verification of the veteran's 
alleged combat related stressor events.  The veteran's entire 
personnel file was forwarded to the verification unit.  The 
response was, in essence, that verification was not possible 
based on the information provided.

On August 2003 psychiatric evaluation on behalf of VA, the 
veteran advised the examiner that he was a navy 
"tailgunner."  He stated that he witnessed at least 3 
thousand marines killed, and participated in burying those 
3,000.  He also stated that while in Korea he had to cut the 
throat of a Korean soldier.  The psychiatrist reviewed the 
veteran's records and provided a diagnosis of PTSD, delayed 
type.  The examiner explained that the diagnosis was based on 
the veteran's accounts of stressor events (including those 
noted above), and on related manifestations, including 
"flashbacks" to the stressors reported.  

A March 2004 statement from M. G., a VA physician opined that 
the veteran had PTSD based on stressors which included his 
cutting the throat of a 14 year old Korean who was abused by 
Japanese soldiers.  

III. Legal Criteria and Analysis

Service connection is warranted for disability due to disease 
or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

While the veteran's complete service personnel and medical 
records provide no suggestion that he was involved in combat, 
his alleged stressor events in service are of a combat 
nature.  In essence, he alleges (but has not provided 
sufficient information for verification) that he service in a 
special combat unit, rather than as a cook (which was his 
primary military occupation since February 1945).  Notably, 
in completed a questionnaire for service in 1950, he himself 
described his primary duties during World War II as 
consisting of food preparation.  It is also noteworthy that 
the veteran's accounts of stressor events are such that they 
exceed the boundaries of what may be considered credible.  It 
may be possible to disregard a skepticism of accounts of 
participation of a cook in the witnessing of the deaths (and 
assistance with the burial) of 3,000 marines engaged in an 
island invasion, as well as the detonation of a railroad 
tunnel with 3,000 Chinese soldiers trapped inside.  However, 
the further account of detonating a bridge in Korea with 
hundreds (or thousands) of persons on it within 3 weeks of 
being recalled to active duty in June 1950 is contradicted by 
service department records which show that the veteran did 
not begin his second period of active duty until September 
1950.  Furthermore, his account of slitting the throat of a 
14 year old Korean boy who was fleeing Japanese soldiers who 
had abused him is entirely inconsistent with what should be 
commonly known historical data, including that United States 
forces were not stationed in Korea prior to the Japanese 
surrender in World War II, and that during the Korean 
conflict there would not have been enemy Japanese soldiers in 
Korea.  Consequently, a threshold requirement for 
establishing service connection for PTSD, evidence that the 
veteran engaged in combat with the enemy or was a prisoner-
of-war, or was subjected to a stressor event in service 
supported by credible evidence that such event occurred is 
not met.

While the record shows diagnoses of PTSD, such diagnoses are 
based entirely on the veteran's accounts which are not 
supported by any credible evidence, but are inconsistent with 
service department records and historical data so as to 
render them incredible.  Without any competent/credible 
evidence that the veteran was indeed subjected to a stressor 
event in service, a diagnosis of PTSD based on such alleged 
stressor event in service is meaningless (a diagnosis may not 
be related to an event that did not occur).  The 
preponderance of the evidence is against a finding that the 
veteran has PTSD related to his service.  Accordingly, this 
claim must be denied.


ORDER

Service connection for PTSD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


